{¶ 18} I respectfully dissent. I tend to agree with Judge Shaw's dissenting opinion in In re Stoll, 165 Ohio App.3d 226, 2006-Ohio-346
that a parent's voluntary act of placing a child with a responsible relative should be viewed as one factor or indicator that a trial court should consider when adjudicating a dependency claim. Here, I am unswayed by the temporary nature of the child's placement with the grandparents. Had a formal custody arrangement or guardianship occurred, I may have viewed this situation differently. *Page 1